Order entered May 20, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01006-CV

  CONTINENTAL HERITAGE INSURANCE COMPANY, AGENT PAT
     KINNARD, D/B/A PAT KINNARD BAIL BONDS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-41976-U

                                     ORDER
          Before Chief Justice Burns, Justice Goldstein, and Justice Smith

      We REINSTATE this appeal.

      On April 19, 2021, we abated this appeal to allow the trial court to perform

its ministerial duty to sign an order in accordance with its ruling. A supplemental

clerk’s record has been filed with the trial court’s signed order.

      Appellant shall file its brief on the merits on or before June 18, 2021.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE